THE THIRTEENTH COURT OF APPEALS

                                       13-13-00426-CV


                          IN THE MATTER OF S. B. JR., A CHILD


                                      On Appeal from the
                       357th District Court of Cameron County, Texas
                              Trial Cause No. 2012-03-106-JE


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.



July 17, 2014